                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:18 MC 30

JOHN R. NEAL and LEA ANNE NEAL,                     )
                                                    )
                     Plaintiffs,                    )
v.                                                  )
                                                    )                  ORDER
SJEF JANSSEN,                                       )
                                                    )
                     Defendant.                     )
                                                    )

       This matter is before the Court sua sponte.

       This Court’s Order of March 7, 2019 (Doc. 13) directed Plaintiffs to file, within

ten (10) days of entry of the Order, a notice advising as to whether they request that an

execution sale be conducted. Id. at 4. The Order further provided that if Plaintiffs did not

file a notice within the designated period, the property at issue would be returned to

Defendant. Id. Plaintiffs have not filed such a notice.

       Accordingly, the U.S. Marshal’s Service is respectfully DIRECTED to return the

property levied on in this matter, to wit: a pair of Gucci sunglasses, to Defendant c/o his

counsel of record.

                                   Signed: March 25, 2019
